DETAILED ACTION
This action is in reply to the submission filed on 11/05/2021.
Claims 1-18 are currently pending and have been examined under the effective filing date of 1/14/2021.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: the claims recite: acquiring a decrease amount if the weight of the product measured is decreased, specify a customer who takes out the product for which the weight is decreased from the display section; and output identification information of the customer specified and information related to a sale of the product based on the decrease amount acquired. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, specifically fundamental economic principled or practices. Marketplaces with fruit stands have existed throughout human history.
Step 2A Prong 2: Claim 1’s additional elements of a sales support device comprising a weight measurement device, a processor, a camera and a sales management device constitute a practical application of the abstract as they impose meaningful limits on practicing the abstract idea. Claim 10 has no additional elements to consider, and therefore is not patent eligible.
Claims 11-18 recite limitations that serve to narrow the scope of the abstract idea of the independent claims and introduce neither a new abstract idea nor additional limitations that are a practical application/significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by GU et al. (Pub. No. US 2020/018447 A1.)
Regarding Claims 1 and 10, GU discloses a sales support device comprising:
a weight measurement device for measuring a weight of a product displayed in a display section; (GU; FIG. 2 illustrates example locations to place sensors in an automated-checkout store…¶0036; control unit 15 detects that the commodity is retrieved from the commodity shelf and that the commodity is returned to the commodity shelf based on weight change information of the commodity detected by weight sensors 41 (41a to 41d) provided on the shelf stages 31 of the commodity shelf 30.)
and a processor configured to: (GU ¶0039; or more computing devices or components thereof (e.g., a graphics processing unit (GPU), a central processing unit (CPU), a system on a chip (SoC)))
acquire, from the weight measurement device, a decrease amount if the weight of the product measured by the weight measurement device is decreased; (GU ¶0036; control unit 15 detects that the commodity is retrieved from the commodity shelf and that the commodity is returned to the commodity shelf based on weight change information of the commodity detected by weight sensors 41 (41a to 41d) provided on the shelf stages 31 of the commodity shelf 30…¶0037; Based on a change to the data from one or more of the sensors, the computer system may determine if one or more product items are placed on or removed from the shelf or if one or more product items are partially removed or depleted.)
specify, based on images captured by a camera, a customer who takes out the product for which the weight is decreased from the display section; (GU ¶0038; one or more image sensors which may comprise one or more images of the customer and the one or more product items. Based on the data collected by these sensors, a computer system associated with the automated-checkout store may determine one or more movements of the hand of a customer with respect to one or more product items and may thereby determine customer activities such as picking up a product item or placing a product item on a shelf.)
and output identification information of the customer specified and information related to a sale of the product based on the decrease amount acquired to a sales management device that manages the information related to the sale in association with the identification information of the customer.  (GU ¶0041; system may use these signals to identify a customer and monitor the product items that the customer takes out of the store, and thus automatically checkout the product items. The system may also use these signals to calculate an inventory level of each of a plurality of retail products within the store 0046] In some embodiments, the automated-checkout store may be associated with a computer system for processing the data collected by various sensors. The computer system may comprise one or more suitable electronic devices. In some embodiments, the computer system may use sensor fusion to aggregate data received from multiple sensors.)

Regarding Claims 2 and 11, GU teaches the device of claim 1, wherein the processor is further configured to: 
acquire, from the weight measurement device, an increase amount if the weight of the product measured by the weight measurement device is increased; (GU ¶0081; computer system may verify if the actual total weight is consistent with the expected total weight at step 870)
and generate a warning if the increase amount is unreasonable. (GU ¶0082; failure to verify a transaction may result in certain actions at step 892. In some embodiments, the computing system may register an error or notification regarding the unverified transaction and log the related data for further examination)

Regarding Claims 3 and 12, GU teaches the device of claim 2, wherein the processor is further configured to: 
specify a customer who returns the product for which the weight is increased to the display section, in response to the increase amount acquired being reasonable; (GU ¶0063; another determined interaction between the person and the product item (e.g., placing the product item back on a shelf) may indicate that the person intends to return the product to the store.)
and output, to the sales management device, identification information of the customer specified and information related to a cancellation of the product based on the increase amount acquired. (GU ¶0063; In this case, the computer system may remove the stored information associating the product with the person or store additional information indicating that the product item is has been returned by the person.)

Regarding Claims 4 and 13, GU teaches the device of claim 1, wherein the processor is further configured to: track a customer staying in an area defined based on a position of the display section; and specify, among customers staying in the area, a customer who is capable of taking out the product for which the weight is decreased from the display section. (GU ¶0051; computer system may perform gaze-tracking or eye-tracking on a person, based on which the computer system may determine one or more product items that the person is looking at. For example, one or more IR cameras may be placed on a shelf and be configured to catch light reflected from eyes (e.g., retinas) of the person. Based on data associated with the captured light, the computer system may determine a direction of the gaze of the person, thus determining one or more product items that the person is looking at.)

Regarding Claims 5 and 14, GU teaches the device of claim 4, wherein the processor is further configured to analyze changes in a plurality of images captured by a surveillance camera during a monitoring period to specify the customer who is capable of taking out the product. (GU ¶0061; plurality of regions, each monitored with a set of image sensors (e.g., four cameras at the corners of a rectangular region) and/or one or more other sensors. The person's movement path in each region may be separately tracked by the sensors corresponding to the region. The tracking results for different regions may then be integrated by concatenating overlapping areas and optimizing from the perspective of the entire store perspective. Based on the data collected by the sensors, the computer system may construct a model describing the 3D movement of the person)

Regarding Claims 6 and 15, GU teaches the device of claim 4, wherein the processor is further configured to: 
authenticate the identification information of the customer specified via a device that monitors various personal information, member identification, and payment information about a customer registered as a member; (GU ¶0030; person entering such an automated-checkout store may provide identification information by, for example, swiping a payment card or identification card, scanning a quick response (“QR”) code or a ticket.)
and confirm that the identification information of the customer specified is a legitimate member identification given to the member.  (GU ¶0049; collected data may be compared with data stored by or otherwise accessible to the computer system that correlate accounts or identities of persons with characteristics of their appearance. In this manner, the account associated with the person may be identified without input from the person.)


Regarding Claims 7 and 16, GU teaches the device of claim 6, wherein the processor is further configured to confirm the customer who is capable of taking out the product is the authenticated member.  (GU ¶0049; collected data may be compared with data stored by or otherwise accessible to the computer system that correlate accounts or identities of persons with characteristics of their appearance. In this manner, the account associated with the person may be identified without input from the person.)

Regarding Claims 8 and 17, GU teaches the device of claim 1, wherein the processor is further configured to request the sales management device to register for the sale of the product for which weight has decreased.  (GU ¶0082; failure to verify a transaction may result in certain actions at step 892. In some embodiments, the computing system may register an error or notification regarding the unverified transaction and log the related data for further examination. For example, more detailed sensory data analysis or manual inspection may be performed)

Regarding Claims 9 and 18, GU teaches the device of claim 1, wherein information related to the sale of the product is at least one of identification data for identifying the notification of the decrease, a product code of the product for which weight has decreased, and the decrease amount. (GU ¶0007; determining, by the computer system using a machine-learning model, an identifier associated with each of the one or more product items based on one or more of the extracted features)

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629